Exhibit 99.1 Release No. 0807-14 FOR IMMEDIATE RELEASE August 24, 2007 RAYMOND JAMES FINANCIAL, INC. REPORTS JULY 2 ST. PETERSBURG, Fla. – In an effort to provide timely information to enable analysts and investors to stay better informed about the general trends in our major business segments, we are releasing selected operating statistics. Due to the limited nature of this data, a consistent correlation to earnings should not be assumed. “In light of the meltdown in the sub-prime mortgage market and the consequent roiling of stock and bond markets, particularly in the financial sector, July’s results were reasonably good.While assets under administration and under management both declined from the prior month, they experienced healthy increases from last year.Assets at Raymond James Bank continued to benefit from robust growth in client deposits.Securities and fees were 21% higher than last year, albeit down from last month,” stated Chairman and CEO Thomas A. James. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through itssubsidiary companies. Its three principal wholly ownedbroker/dealers, Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd.have more than 4,640 financial advisorsserving 1.6 million accounts in 2,200 locations throughout the United States, Canadaandoverseas. Total client assets are approximately $204 billion. Approximately $35.4 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2006 annual report on Form 10-K and quarterly report ended June 30, 2007 on Form 10-Q, which are available on raymondjames.com and sec.gov. July 2007 July 2006 June 2007 (21 business days) (20 business days) (21 business days) Securities commissions/fees(1) $146.9 mil. $ 120.9 mil. $161.4 mil. Assets under management(2) $35.4 bil. $ 30.7 bil. (4) $36.1 bil. # of managed/co-managed underwritings (3) 4 7 13 Total customer assets under administration $204 bil. $ 170.9 bil. $206.8 bil. Raymond James Bank Total Assets (4) $5.7 bil. $3.0 bil. $5.4 bil. (1) Includes all securities commissions and fees generated by our financial advisors, both private client and institutional, except for certain less significant international joint ventures. (2) This is the primary revenue driver for the asset management segment. Investment advisory fees are based on a percentage of assets at either a single point in time within the quarter, typically the beginning or end of a quarter, or the “average daily” balances of assets under management. (3) This is only one of several key revenue sources for the capital markets segment; other key revenue sources include institutional sales commissions and transaction fees. (4) This illustrates the progress made in growing the use of Raymond James Bank as a cash sweep option for brokerage clients, thus increasing the Company’s net interest earnings. -30- For more information, contact Anthea Penrose at 727-567-2824 Please visit the RaymondJamesPressCenter at raymondjames.com/media.
